DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6 (Group I), drawn to a machine (i.e., system) comprising a CPK-based digital bank and a digital currency; the digital bank comprises a digital currency and a payment protocol, and the digital currency is provided with a valueless currency certification unit, a valuable currency certification unit, and a valid currency certification unit, and comprises an account identifier unit, an issuer authenticity certification unit, a digital currency authenticity certification unit, and account number authenticity certification unit, and an amount authenticity certification unit. 

Claims 7-8 (Group II), drawn to a process (i.e., method) for making CPK-based digital currency payment, comprising a payee notifies a payment account of a payee amount, the payee packs the relevant data into data 1and a quick response code 1 and sends the data 1 and the quick response code 1 to the payment account, the payment account checks authenticity of the firm and the amount, the payment account calls out the quick response code1 of a valueless currency to perform certifications on the values currency by an issuing bank, the payment account fills the amount in the valueless currency and provides certifications constitute a data packet data2 and a quick response code2, the payment account sends a data packet data to the bank, the bank receives the data and decrypts the data if it is encrypted, the bank makes a settlement after completing a verification, the bank sends data3 in an encryption manner, the firm verifies authenticity of the bank settlement notification after receiving the bank settlement notification and issues a receipt to a payer, the firm verifies the certification included in the bank settlement notification, the firm issues the receipt which is subsequently printed on paper or an invoice. 




Groups I is classified in CPC G06Q 20/047, subject matter drawn to payment architecture, i.e., payment protocols and methods of data processing specific to the type of environment, and details of infrastructures used in the backbone of the payment procedure. Group II is classified in G06Q 20/38 subject matter drawn to specific steps of a protocol such as authorizing a payment or confirming the validity of a proposed transaction before realizing it, which steps define the inventive contribution or concept. However, as discussed below, inventions in this relationship are distinct if it can be shown that (1) each subcombination as claimed does not required the particulars of the other subcombination as claimed for patentability (e.g., to show novelty and unobviousness), and (2) that the subcombination has utility by itself or in another materially different combination.
Inventions of Groups I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the present application, although the Groups each share some common aspects (e.g., transmitting transaction messages), the independent claims are more distinct than alike.
For instance, Group I recites different components of a digital bank through which digital currencies can be used in transactions according to a specific payment protocol. Group II recites a process of issuing payments and the process includes several transaction steps. The payment protocol of the digital currency recited in Group I may or may not be completed or used with different transaction steps as those of Group II, making them independent and distinct. Likewise, processing a payment based on transaction steps in Group II may or may not be completed or used with different digital currency payment protocol as recited in Group I. Each Group 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions, as shown above, will require different field of search and different search queries separately directed at least to the distinctive elements of each Group (e.g., searching different classes/subclasses, employing different search strategies).
The different inventions, each reciting at least one distinctive element, will require individual consideration under the requirement of §§101, 102, 103 and 112, creating a serious examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The applicants and their representative appear to be located outside the United States, and there is no attorneys on record for the instant application, therefore a written restriction is being mailed. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

                                                    
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING WANG whose telephone number is (571)272-6940.  The examiner can normally be reached on M-F 7:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685